OMB APPROVAL OMB Number: 3235-0060 Expires: April 30, 2015 Estimated average burden hours per response 5.00 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 12, 2013 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-23336 95-4302784 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 281-0356 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SEC 873 (01/12) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Item 5.07Submission of Matters to a Vote of Security Holders. OnNovember 12, 2013, at the Annual Meeting of Stockholders of Arotech Corporation (the “Registrant”), the stockholders of the Registrant voted on the following proposals with the following results: 1. Contracting the size of the Board of Directors to six and fixing the number of Class III directors at two. Votes For Votes Against Abstentions 0 2. Election of Directors. Votes For Votes Withheld Robert S. Ehrlich Steven Esses (Directors whose terms of office continued after the meeting were Jay M. Eastman, Seymour Jones, Michael Marrus and Arthur Leibowitz) 3. Ratifying the appointment of BDO USA, LLP as the Company’s independent accountants for the fiscal year ending December 31, 2013. Votes For Votes Against Abstentions 4. Approving, on an advisory basis, the compensation of the Company’s named executive officers (“say-on-pay”). Votes For Votes Against Abstentions 5. Recommending, on an advisory basis, the frequency of executive compensation votes. One Year Two Years Three Years Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AROTECH CORPORATION (Registrant) /s/ Robert S. Ehrlich Name: Robert S. Ehrlich Title: Chairman and CEO Dated:November 12, 2013
